DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunhuber et al. US 2015/0035277 in view of Freund US 2011/0308228 and Abel US 2012/0297667.
Regarding claim 1, Brunhuber discloses a heat recovery system, comprising: a gas turbine 10 operable to produce heat in the form of an exhaust stream 16; a first heat exchanger 30 operable to receive a first fluid, the fluid being pumped by pump 37; a thermal storage tank 35, 50, wherein the thermal storage tank is operable to: receive the first fluid from the first heat exchanger, thermal storage tank 50 via heat exchanger 35; store a third fluid, as seen in fig. 1, the fluid running through HX 35 and 60 is interpreted as the third fluid; and discharge the third fluid, via secondary heat exchanger 60; and a second heat exchanger 60, wherein the second heat exchanger is operable to: receive the third fluid from the thermal storage tank, see fig. 1; receive a second fluid at a first temperature; and discharge the second fluid at a second temperature for well treatment at a well site, referring to para. [0051], alternatively to a direct extraction of the thermal store fluid 36 from the thermal store 50 can be achieved by a third heat exchanger such applications can be preheating of a process fluid, the fluid is thus suitable for well treatment, thus fluid is received at a first temperature in heat exchanger 60 and heated to a second temperature, wherein the first heat exchanger is disposed in the flow path of the exhaust stream of the gas turbine, see heat exchanger 30, wherein the first heat exchanger is fluidly coupled to the thermal storage tank, the first heat exchanger is fluidly coupled to the thermal store via the thermal stores HX 35, and wherein the thermal storage tank is fluidly coupled to the second heat exchanger, the thermal storage tank is fluidly coupled to the second HX 60. Brunhuber is silent to the type of the heat exchangers being used, i.e. the first heat exchanger being a finned tube heat exchanger, and the second heat exchanger being a tube and shell heat exchanger. 
	Freund teaches a fin and tube heat exchanger for use in generation of steam in a gas turbine power plant, the fin tube heat exchanger provides a smaller, better, cheaper heat exchanger with a less expensive energy system with a smaller footprint and lower costs, hereinafter “benefits”. See para. [0029].
	It would have been obvious to an ordinary skilled worker to provide a fin tube heat exchanger as the first heat exchanger in the bottoming cycle in the apparatus of Brunhuber, as taught by Freund, in order to provide “benefits”. Id.  Brunhuber, and Freund, does not teach a tube and shell heat exchanger for the second heat exchanger. 
Abel teaches conventional shell and tube heat exchangers are utilized because of their ability to handle heat transfer during the phase transitions of steam to water. See para. [0040]; [0041]. 
	It would have been obvious to an ordinary skilled worker to provide a shell and tube heat exchanger as the second heat exchanger in the apparatus of Brunhuber, in view of Freund, as taught by Abel, because Abel teaches that shell and tube heat exchangers are conventional in hot water/steam applications. Id. Brunhuber teaches that the second heat exchanger may be used to heat a process fluid, including district heating or other predetermined applications. 
	Regarding claim 2, Brunhuber, in view of Freund and Abel, discloses all elements including that the first heat exchanger comprises a first body, a fluid inlet 200, 150, a fluid outlet, the arrows opposite the inlets, and plurality of channels, the plurality of channels are shown in Freund fig. 2 the tubes within each fin set and the flow passing through the fins 280.

    PNG
    media_image1.png
    293
    404
    media_image1.png
    Greyscale

Regarding claim 3, Brunhuber, in view of Freund and Abel, discloses the body comprises a first end, a second end, a central channel, and opposing sidewalls, wherein the fluid inlet is disposed at the first end, and wherein the fluid outlet is disposed at the second end, the sidewalls are labeled on the heat exchangers where the inlet and the outlet are formed on opposing ends that are joined by the sidewalls, the flow flows through the central channel formed between the sidewalls as can be seen in Freund fig. 2. 
Regarding claim 4, Brunhuber, in view of Freund and Abel, discloses the opposing sidewalls couple the first end to the second end, wherein the first end and the second end are disposed at opposing ends of the first body, wherein the central channel is an open bore defined by the opposing sidewalls, the first end and the second end, as seen in the annotated figure above, Freund shows that the first end and the second end are disposed at opposing ends of the first body, the central channel being the open space within forming a bore defined by all the walls.
	Regarding claim 5, Brunhuber, in view of Freund and Abel, discloses the plurality of channels is disposed within the central channel, wherein each of the plurality of channels is coupled to the fluid inlet and the fluid outlet. Referring to fig. 2, Freund shows a plurality of channels through fins that are connected to the inlet and outlet of the flow 280 and a plurality of channels 220 that are coupled to the other fluid medium that are coupled in heat exchange with the inlet and outlet and vice versa.

    PNG
    media_image2.png
    464
    695
    media_image2.png
    Greyscale

	Regarding claim 22, Brunhuber, in view of Freund and Abel, discloses a heat recovery system comprising: a gas turbine 11, 12, 13 operable to produce heat in the form of an exhaust stream 16, a first heat exchanger 30 operable to receive a first fluid, the first fluid is labeled and discussed as fluid 31, which may be steam, wherein the first heat exchanger is a finned tube heat exchanger, see Freund as discussed in claim 1 above, a thermal storage tank 50 wherein the thermal storage tank is operable to receive the first fluid from the first heat exchanger, the thermal storage receives the first fluid via the heat exchanger 35 to store the fluid in the thermal store 50, store a third fluid, referring to para. [0050], it is also provided to transfer the thermal energy of the heat exchanger fluid 31 from the heat cycle—which is fluid-dynamically driven by means of a pump 37—in a second heat exchanger 35 to a thermal store fluid 36 (not shown in the present case) which for example, can be temporarily stored in a thermal store 50, In this way, the thermal store fluid 36 absorbs thermal energy in the second heat exchanger 35 so as to be stored in thermal store 50 for later use. According to an alternative embodiment, the heat exchanger fluid 31 can also be stored in the thermal store 50 for later use”; and discharge the third fluid wherein heat transfer occurs directly between the first and third fluids, id. the first fluid 31 directly transfers heat to the third fluid 36 in the heat exchanger, and a second heat exchanger 60, wherein the second heat exchanger is a tube and shell heat exchanger, see Abel as discussed in claim 1 above, separate from the thermal storage tank, the storage tank 50 is interpreted as HX 35 and tank 50, and the second heat exchanger 60 is interpreted as separate therefrom, wherein the second heat exchanger is operable to: receive the third fluid from the thermal storage tank, the second heat exchanger 60 can be adapted for pre-specified thermal applications, such as preheating feed water or process gases, receive a second fluid at a first temperature, see discussion in claim 1 above; and discharge the second fluid at a second temperature for a well treatment at a well site comprising a hoisting apparatus, a derrick, a pump system and a power source, wherein the second temperature is greater than the first temperature, wherein the first heat exchanger is disposed in the flow path of the exhaust stream of the gas turbine, see fig. 1, element 30 is located in the exhaust duct of the GT engine, wherein the thermal storage tank is fluidly coupled to the second heat exchanger, the thermal storage tank is fluidly coupled to the second heat exchanger. With special regard to the limitation “at a well site comprising a hoisting apparatus, a derrick, a pump system and a power source”, the claim recites that “the second heat exchanger is operable to… discharge the second fluid at a second temperature for a well treatment at a well site…” where the limitation is not interpreted as structurally claiming the specifics of the well site. Rather, the limitation is interpreted such that the second heat exchanger must be capable of discharging the second fluid at a second temperature at a well site having those characteristics. Since the apparatus of Brunhuber, in view of Freund and Abel, discloses a heated fluid that is capable of heating process gas, the fluid is interpreted as being capable of being injected into a well site having the structure as claimed. 
	Regarding claims 23-25, Brunhuber, in view of Freund and Abel, discloses heat transfer occurs directly between the first and third fluids. As discussed in para. [0050] above, Brunhuber teaches two possibilities of heat transfer, where the first fluid directly transfers heat into the third fluid via the heat exchanger 35 or alternatively that the first fluid is directly stored in the thermal store, the former being the disclosed embodiment. Additionally, the limitations are discussed in detail in claim 22.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunhuber in view of Freund and Abel as applied to claims 1-5 above, and further in view of Nakamura et al. US 2020/0166280.
Regarding claim 6, Brunhuber, in view of Freund and Abel, discloses all elements but does not show the exact structure of the tube and shell heat exchanger. Abel is relied upon merely to show that the tube and shell type heat exchangers are known to be suitable for use as the second heat exchanger. It is further noted that Abel’s tube and shell heat exchanger must comprise a first fluid inlet, a first fluid outlet, a second fluid inlet and a second fluid outlet. 
Nakamura shows the structure of a tube and shell heat exchanger that has a first fluid inlet, a first fluid outlet, a second fluid inlet and a second fluid outlet, see fig. 1 for example, inlets 16a, 14a, outlets 16b, 14b.
It would have been obvious to an ordinary skilled worker to provide the tube and shell heat exchanger in the apparatus of Brunhuber, in view of Freund and Abel, with the tube and shell heat exchanger of Nakamura, in order to provide a heat exchanger that suppresses an increase in manufacturing cost and progression of corrosion, and further suppressing deterioration in durability. See Nakamura, para. [0007]. 
Regarding claim 7, Brunhuber, in view of Freund, Abel and Nakamura, discloses the second heat exchanger comprises a plurality of tubes 30 and a plurality of baffles 70a, 70b, 80, wherein the plurality of baffles is configured to secure the plurality of tubes in places within the second heat exchanger, the baffles are attached to the shell and the tubes and hold the tubes in place at least in part. 
	Regarding claim 8, Brunhuber, in view of Freund, Abel and Nakamura, discloses the plurality of tubes are coupled to both the first and second inlet and outlets. The tubes are fluidly coupled to 16a, 16b and coupled in heat exchange to 14a, 14b. 

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.
At the outset, the Examiner notes withdrawn claims that remain pending during prosecution. The Examiner reminds the Applicant “[i]n order to retain the right to rejoinder, Applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.” See MPEP 821.04.
Next the Applicant has amended claim 1 to read “discharge the second fluid at a second temperature for use in a well treatment at a well site” and has presented new claim 22 which includes a similar more detailed limitation and a limitation stating that “wherein heat transfer occurs directly between the first and third fluids.” 
The Applicant again argues that the thermal store does not receive a fluid from the first heat exchanger 30. The limitation recites” a thermal storage tank, wherein the thermal storage tank is operable to: receive the first fluid from the first heat exchanger.” The Applicant states that the thermal store 50 does not receive the first fluid. However, as interpreted above, the thermal storage tank is interpreted to include the heat exchanger 35. This is the primary means that the tank receives the heat. The fluid within the portion 50 of the thermal store is fed into the heat exchanger portion 35. Thus, the thermal storage tank does receive the first fluid at the portion 35 of the structure. The Applicant argues that the portion 50 does not receive the first fluid. However, no structure recitation restricts the thermal storage tank to be components 35 and 50 together. Additionally, even taking a strict interpretation of the Applicant’s arguments, Brunhuber expressly states an alternative embodiment where the first fluid is received and store in portion 50 as discussed in para. [0050]. However, this embodiment is not relied upon, since the thermal store is being interpreted as elements 35 and 50. The Applicant provides no basis as to why this interpretation is impermissible.
The Applicant’s second argument that the first heat exchanger and the thermal storage tank are not fluidly coupled fails for the same reasons as the arguments drawn to the receiving arguments. At para. [0050], Brunhuber teaches “the thermal storage receives the first fluid via the heat exchanger 35 to store the fluid in the thermal store 50, store a third fluid, referring to para. [0050], it is also provided to transfer the thermal energy of the heat exchanger fluid 31 from the heat cycle—which is fluid-dynamically driven by means of a pump 37—in a second heat exchanger 35 to a thermal store fluid 36 (not shown in the present case) which for example, can be temporarily stored in a thermal store 50, In this way, the thermal store fluid 36 absorbs thermal energy in the second heat exchanger 35 so as to be stored in thermal store 50 for later use.” Since the thermal storage tank is interpreted as elements 35 and 50 combined, the first heat exchanger is fluidly coupled to the thermal storage via the fluid 31 as discussed above.
The Applicant argues that the prior fails to teach or suggest that the second fluid is for a well treatment at a well site. At the outset, the Examiner acknowledges, that Brunhuber does not expressly state that the fluid is to be used in a well at a well site. The closest to the use that Brunhuber gets is that the fluid may be used to provide heated process gas. However, the claims, as presented, do not appear to be claiming the well system either but rather the desired use of the fluid from the second heat exchanger in the well system described. Accordingly, the scope of the claims must be resolved. The argued for recitation in a method claim would appear to overcome the prior art rejection, since the prior art rejection, as applied, did not address the use of the fluid in a well. However, the claims presented are drawn to an apparatus. Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Even if the prior art device performs all the functions recited in the claim, the prior art cannot anticipate the claim if there is any structural difference. Thus, the law is clear, that apparatus claims must structurally distinguish over the prior art. 
The claims recitation in question reads “the second heat exchanger is operable to… discharge the second fluid at a second temperature for a well treatment at a well site…” in claim 1. Claim 22 recites the same recitation albeit with more detail in the structure of the well site. However, the claims are drawn only to details of the second heat exchanger where the limitations following the word “operable” are found to be the intended use of the second heat exchanger. Therefore, the functional recitations following the term “operable” are interpreted to impart only the structure necessary to accomplish the intended function. Thus, the limitation “discharging the second fluid at a second temperature for a well treatment at a well site…” is interpreted as requiring the second heat exchanger to be capable of inputting heat into the second fluid and that the second fluid be suitable for use in a well treatment at a well site. Since the heat exchanger of Brunhuber clearly inputs heat into the fluid and the fluid is suitable for heating process gas, the Examiner finds that the fluid would be likewise suitable for well treatment. The Applicant has not pointed to the structural difference between the prior art and the claimed invention but rather argues that the prior art doesn’t intend to use the fluid in well treatment. Such arguments are not convincing since there is no structural difference between the prior art and the claimed invention. The Examiner again renews the assertion that the Applicant may simply claim the well site; however, Applicant’s failure to do so, is interpreted as a clear indication that the Applicant intends to cover a broader invention than argued for. 
With regard to the first two points raised in the advisory action, the Applicant states that Brunhuber fails to teach or suggest that the second heat exchanger is structurally part of the storage tank. Rather, the Applicant asserts that the thermal energy is transferred via the heat exchanger fluid 31 from the first heat exchanger 30 to the thermal store fluid 36 circulating in the second heat exchanger 35. However, the Examiner found that the heat exchanger is a part of the storage tank. This assertion is supported by the fact that the fluid in the thermal storage portion 50 is the same fluid circulating in the heat exchanger portion 35. The claim limitations never recite that the thermal storage tank comprises only a cylindrical tank or any other structural recitations precluding the interpretation that the thermal storage tank includes the heat exchanger. Lastly, the idea that the heat exchanger 35 be located in or around the thermal storage tank cylinder portion 50 is not regarded as patentably distinct, since integration of otherwise separable components have been found unpatentable. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Here, the heat exchanger, whether integrated of separated would perform similarly without any new or unexpected results. Furthermore, its noted that Brunhuber shows a schematic illustration and an ordinary skilled worker would recognize the drawing as a schematic and would likely interpret the system as a whole. The Applicant does no more than argue that the term structurally distinguishes without articulating why the interpretation in the rejection above is unreasonable. The Applicant may articulate why the heat exchanger portion 35 and tank portion 50 may not be considered a thermal storage tank or amend the claims to clarify what structure exactly delimits a “thermal storage tank”; however, the arguments presented herein are found unconvincing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741